 


114 HR 2440 IH: To amend the Public Health Service Act to improve loan repayment programs of the National Institutes of Health.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2440 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to improve loan repayment programs of the National Institutes of Health. 
 
 
1.Improvement of loan repayment programs of National Institutes of Health 
(a)In generalPart G of title IV of the Public Health Service (42 U.S.C. 288 et seq.) is amended— (1)by redesignating the second section 487F (42 U.S.C. 288–6; pediatric research loan repayment program) as section 487G; and 
(2)by inserting after section 487G, as so redesignated, the following:  487H.Loan repayment program (a)In generalThe Secretary shall establish a program, based on workforce and scientific needs, of entering into contracts with qualified health professionals under which such health professionals agree to engage in research in consideration of the Federal Government agreeing to pay, for each year of engaging in such research, not more than $50,000 of the principal and interest of the educational loans of such health professionals. 
(b)Adjustment for inflationBeginning with respect to fiscal year 2017, the Secretary may increase the maximum amount specified in subsection (a) by an amount that is determined by the Secretary, on an annual basis, to reflect inflation. (c)LimitationThe Secretary may not enter into a contract with a health professional pursuant to subsection (a) unless such professional has a substantial amount of educational loans relative to income. 
(d)Applicability of certain provisions regarding obligated serviceExcept to the extent inconsistent with this section, the provisions of sections 338B, 338C, and 338E shall apply to the program established under this section to the same extent and in the same manner as such provisions apply to the National Health Service Corps Loan Repayment Program established under section 338B. (e)Availability of appropriationsAmounts appropriated for a fiscal year for contracts under subsection (a) are authorized to remain available until the expiration of the second fiscal year beginning after the fiscal year for which the amounts were appropriated.. 
(b)Update of other loan repayment programs 
(1)Loan repayment program for minority health disparities researchSection 464z–5(a) of the Public Health Service Act (42 U.S.C.285t–2(a)) is amended— (A)in subsection (a), by striking $35,000 and inserting $50,000; and 
(B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this subsection in the same manner as it applies to the maximum amount specified in subsection (a) of such section..  (2)Loan repayment program for research with respect to acquired immune deficiency syndromeSection 487A(a) of such Act (42 U.S.C. 288–1(a)) is amended— 
(A)by striking $35,000 and inserting $50,000; and (B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this subsection in the same manner as it applies to the maximum amount specified in subsection (a) of such section..  
(3)Loan repayment program for research with respect to contraception and infertilitySection 487B(a) of such Act (42 U.S.C. 288–2(a)) is amended— (A)by striking $35,000 and inserting $50,000; and 
(B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this subsection in the same manner as it applies to the maximum amount specified in such subsection (a) of such section..  (4)Loan repayment program for research generallySection 487C(a)(1) of such Act (42 U.S.C. 288–3(a)(1)) is amended— 
(A)by striking $35,000 and inserting $50,000; and (B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this paragraph in the same manner as it applies to the maximum amount specified in such subsection (a) of such section..  
(5)Loan repayment program regarding clinical researchers from disadvantaged backgroundsSection 487E(a)(1) of such Act (42 U.S.C. 288–5(a)(1)) is amended— (A)by striking $35,000 and inserting $50,000; and 
(B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this paragraph in the same manner as it applies to the maximum amount specified in such subsection (a) of such section..  (6)Loan repayment program regarding clinical researchersSection 487F(a) of such Act (42 U.S.C. 288–5a(a)), as added by section 205 of Public Law 106–505, is amended— 
(A)by striking $35,000 and inserting $50,000; and (B)by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in this subsection in the same manner as it applies to the maximum amount specified in such subsection (a) of such section..  
(7)Pediatric research loan repayment programSection 487F of such Act (42 U.S.C. 288–6, as added by section 1002(b) of Public Law 106–310, is amended— (A)in subsection (a)(1), by striking $35,000 and inserting $50,000; 
(B)in subsection (b), by adding at the end the following new sentence: Subsection (b) of section 487H shall apply with respect to the maximum amount specified in subsection (a)(1) in the same manner as it applies to the maximum amount specified in such subsection (a) of such section.; and (C)by redesignating such section as section 487G. 
 
